Citation Nr: 0326866	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-20 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
bone cyst of the left knee from 20 percent.  

2.  Entitlement to service connection for a bilateral hip 
disability as secondary to the service-connected left knee 
disability.

3.  Entitlement to service connection for a back disability 
as secondary to the service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from June 1954 to 
June 1956. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim seeking 
entitlement to an increased rating for a left knee 
disability, and also denied the veteran's claim for secondary 
service connection for a bilateral hip disability and a back 
disability.   


REMAND

In February 2003, the Board undertook additional development 
of the veteran's claims pursuant to authority granted by 38 
C.F.R. § 19.9 (a) (2) (2002).  In Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003) the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R.§ 19.9(a)(2) (2002).  As such, although the Board has 
obtained a copy of the May 2003 examination report and x-
rays, in light of the Federal Circuit's decision, the case 
must be remanded for preparation of a supplemental statement 
of the case (SSOC).  

As such, the veteran's claims should be REMANDED to the RO 
for the following action:

1.  The RO should review the May 2003 
examination report and x-rays, and then 
readjudicate the veteran's claims for an 
increased rating for residuals of a bone 
cyst of the left knee from 20 percent, 
service connection for a bilateral hip 
disability as secondary to the service-
connected left knee disability, and 
service connection for a back disability 
as secondary to the service-connected 
left knee disability.  If the claim 
remains denied, the RO should provide the 
veteran with a supplemental statement of 
the case (SSOC).  The case should then be 
returned to the Board for further 
consideration, as appropriate.

2.  The RO should ensure that all notice 
and duty-to-assist provisions of 
38 U.S.C.A. §§ 5102, 5103, 5103A (west 
2002) are properly applied in the 
development of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




